Citation Nr: 1040085	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for hepatitis.  

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for the residuals of dental trauma.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2007 rating decision of the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which found that new and material evidence to reopen previously 
denied claims for service connection for hepatitis and the 
residuals of dental trauma had not been received.  

The issue of service connection for residuals of dental trauma on 
a de novo basis is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   Service connection for hepatitis was denied by the RO in a 
November 2001 rating action that found that there was no 
empirical evidence showing that the disability occurred in or was 
aggravated by service and no contemporaneous treatment records 
showing the presence of the disability or continuity of treatment 
since service had been received.  

2.  The Veteran was notified of this action and of his appellate 
rights, but did not file a timely appeal.  

3.  Since the November 2001 decision denying service connection 
for hepatitis, the additional evidence, not previously 
considered, does not tend to show the presence of hepatitis or 
residuals thereof, does not relate to an unestablished fact 
showing any current hepatitis is related to service that would be 
necessary to substantiate the claim, or raise a reasonable 
possibility of substantiating the claim.  
4. Service connection for dental trauma was denied by the RO in 
an April 1999 rating action that found that lay statements 
submitted in support of the Veteran were not sufficient to 
demonstrate the incurrence of dental trauma in light of the 
absence of service treatment records (STR).  

5.  The veteran was notified of this action and of his appellate 
rights, appealed the decision, but in June 2003 withdrew his 
appeal.  

6.  Since the April 1999 decision denying service connection for 
dental trauma, the additional evidence, not previously 
considered, relates to an unestablished fact that is necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1. The November 2001 rating decision denial of service connection 
for hepatitis became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received to reopen 
service connection for residuals of hepatitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The April 1999 rating decision denial of service connection 
for residuals of dental trauma became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

4.  New and material evidence has been received to reopen service 
connection for residuals of dental trauma.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claims.  A November 2006 letter provided notice in accordance 
with Kent, and also explained the evidence VA was responsible for 
providing and the evidence he was responsible for providing.  
This letter also informed the Veteran of disability rating and 
effective date criteria.  The Veteran has had ample opportunity 
to respond/supplement the record.

The Veteran's STRs have not been obtained, but have been formally 
found as being unavailable.  Pertinent available post-service 
treatment records have been secured and any records that were 
identified as outstanding have been formally found to be 
unavailable.  The RO arranged for a VA examinations in May 2000 
and April 2003.  These examinations are found to be adequate for 
rating purposes for the matters decided in this decision.  In 
this regard, it is noted that the examiners reviewed the 
Veteran's medical history and complaints, made clinical 
observations, and rendered opinions regarding whether the 
disabilities for which service connection was claimed were 
related to the Veteran's service.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (finding that VA must provide an examination that 
is adequate for rating purposes).  Accordingly, the Board will 
address the merits of the claims.

Application to Reopen Service Connection for Hepatitis 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for hepatitis was previously denied by the RO 
in a November 2001 rating decision on the basis that hepatitis 
was not shown in the record, either in service or thereafter.  
Evidence of record at that time consisted solely of the Veteran's 
statements that he had contracted hepatitis during service.  By 
letter issued in December 2001, the Veteran was notified of the 
rating decision and of his appellate rights.  The Veteran 
appealed the decision, but in June 2003, withdrew his appeal and 
it became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.204, 20.302, 20.1103. 

In July 2006, the Veteran filed a claim to reopen service 
connection for hepatitis.  In such cases where there is a prior 
final decision, it must first be determined whether or not new 
and material evidence has been received such that the claim may 
now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, evidence of record at the time of the November 2001 
rating decision denial of service connection for hepatitis did 
not include any medical or lay evidence that the Veteran has 
incurred hepatitis during service or thereafter, including no 
evidence of hepatitis risk factors in service.  The rating 
decision denied service connection as the disability was not 
demonstrated either in service or thereafter.  

Evidence received subsequent to the November 2001 rating decision 
includes an affidavit, received in February 2002, from a fellow 
serviceman who attested to the fact that the Veteran had been 
treated for "yellow jaundice (hepatitis)" during service.  In 
addition, the Veteran was afforded an examination by VA in April 
2003.  At that time, the examiner noted the Veteran's history of 
having had hepatitis while in service and the fact that the 
Veteran denied having had any flare-ups or any problems with 
hepatitis since that time.  He also noted that laboratory testing 
in 1995 for hepatitis B surface antigen was negative while core 
hepatitis B antibody was positive.  Testing in 1999 for hepatitis 
C was negative.  The VA examiner noted that testing in May 2001 
showed normal liver function studies.  The diagnoses were 
hepatitis A by history in 1955 without present residuals; 
positive hepatitis B core antibodies by laboratory analysis in 
1999; and negative current hepatitis B surface antibody testing, 
which indicated that the Veteran was either exposed to hepatitis 
B at some time in his life and had sufficient natural immunity to 
resist being infected, or that the 1999 testing was a false 
positive.  He went on to state that any positive hepatitis B 
findings were not related to the Veteran's history of hepatitis A 
in the military and that the Veteran did not currently have 
findings suggestive of active liver disease.  

In support of the July 2006 application to reopen, the Veteran 
has submitted duplicate affidavits and statements that reiterated 
the contentions he had made earlier.  

The Board finds that this evidence, not previously considered, 
does not relate to an unestablished fact of the Veteran currently 
having hepatitis or residuals of hepatitis that was contracted 
during service.  While the findings subsequent to the November 
2001 rating decision are new in that there is lay documentation 
that the Veteran had hepatitis in service, the April 2003 medical 
examination makes clear that, even if he had hepatitis during 
service, there were no current residuals of the disability and no 
current findings of the presence of hepatitis.  The April 2003 
examiner went so far as to state that a positive finding in 1999 
had little clinical significance and was not related to service.  
In the absence of proof of a current disability there is no valid 
claim of service-connection.  See Brammer v. Derwinski, 3 vet. 
App. 223, 225 (1992).  In addition, there was no evidence of a 
nexus between any possible hepatitis currently demonstrated and 
the history of hepatitis during service.  As such, this evidence 
is not found to be material as it does not raise a reasonable 
possibility of substantiating the claim and the application to 
reopen the previously denied final claim is denied.  



Application to Reopen Service 
Connection for Residuals of Dental Trauma

Service connection for residuals of dental trauma was previously 
denied by the RO in an April 1999 rating decision on the basis 
that there was no evidence of dental trauma during service.  The 
RO found that affidavits received that indicated that the Veteran 
had sustained an injury that knocked out several teeth were 
unsubstantiated testimony and could not be used to grant 
benefits.  Evidence of record at that time included records of 
private dental treatment dated in 1990 and 1991, a statement from 
the Veteran's former spouse and a statement from a man who served 
with the Veteran on active duty.  Evidence received subsequent to 
the April 1999 decision includes an additional statement in 
support of the Veteran's claim from the Veteran's sister and a 
second statement from the fellow serviceman who had submitted the 
earlier statement.  Both indicated knowledge that the Veteran had 
sustained an injury of the mouth and teeth while on active duty.  
In addition, a May 2000 VA dental examination found that it was 
impossible to determine what teeth the Veteran may have lost from 
trauma during service, as all of the Veteran's teeth were now 
missing.  The injury described would not have resulted in any 
residuals scarring and was unlikely to have caused a mandible 
fracture.  

In a veteran's claim for benefits, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
either a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis, or where lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Layno v. 
Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 
1372 (2007).  Where there is an intervening change in law or 
regulation that creates a new basis of entitlement to the 
benefit, the claim may be reviewed on a de novo basis.  Spencer 
v. Brown, 4 Vet. App. 283 (1993).  The Board finds that the 
additional affidavits submitted subsequent to the April 1999 RO 
decision are new and material such that the claim is reopened.  
To this extent, the appeal is allowed.  




ORDER

New and material evidence not having been received, service 
connection for hepatitis is not reopened.  

New and material evidence having been received, service 
connection for residuals of dental trauma is reopened.  


REMAND

Having determined that the Veteran's claim for service connection 
for the residuals of dental trauma has been reopened, the claim 
must be reviewed on a de novo basis.  As to each noncompensable 
service-connected dental condition, a determination will be made 
as to whether it was due to combat wounds or other service 
trauma.  38 C.F.R. § 3.381(b) (2010).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2010).  In making a de novo review, the RO must assess the 
credibility of the statements made by and on behalf of the 
Veteran.  It should then be determined whether an additional 
examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

Accordingly, the issue of service connection for the residuals of 
dental trauma is REMANDED for the following action:

The RO/AMC should readjudicate the issue of 
service connection for the residuals of dental 
trauma on the merits.  If it is determined that 
an additional examination is warranted, it 
should be so ordered.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
Veteran and his representative should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


